Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 1 of 22 PageID 1231




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


MAJOR HARRIS, III

                  Petitioner,

vs.                                         Case No. 3:18-cv-1075-J-39JRK

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                  Respondents.


                                    ORDER

                             I.   INTRODUCTION

      Petitioner Major Harris, III, is challenging his state court

(Flagler County) conviction for          aggravated battery (firearm),

aggravated     assault     (firearm),       kidnapping   (inflict     bodily

harm/terrorize victim) through a Petition Under 28 U.S.C. § 2254

for Writ of Habeas Corpus By a Person in State Custody (Petition)

(Doc. 1).      Respondents filed a Response to Petition (Response)

(Doc. 11).    Thereafter, Petitioner filed his Reply to Respondents’

Response (Doc. 13).1


1Respondents filed a Notice of Filing Appendix (Doc. 12).       The
Court will refer to the Exhibits in the Appendix as “Ex.” Where
provided, the page numbers referenced in this opinion are the Bates
stamp numbers at the bottom of each page of the exhibit.
Otherwise, the page number on the document will be referenced.
For the Petition, Response and Reply, the Court references the
page numbers assigned by the electronic filing system.
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 2 of 22 PageID 1232



                           II.     EVIDENTIARY HEARING

      “In   a   habeas   corpus    proceeding,   the   burden    is   on   the

petitioner to establish the need for an evidentiary hearing.”

Jones v. Sec’y, Fla. Dep’t of Corr., 834 F.3d 1299, 1318 (11th

Cir. 2016) (citations omitted), cert. denied, 137 S. Ct. 2245

(2017).     To be entitled to an evidentiary hearing, the petitioner

must allege “facts that, if true, would entitle him to relief.”

Martin v. United States, No. 18-12643, 2020 WL 543343, at *5 (11th

Cir. Feb. 4, 2020) (quoting Aron v. United States, 291 F.3d 708,

715 (11th Cir. 2002)).       See Chavez v. Sec'y, Fla. Dep't of Corr.,

647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner bears

the burden of establishing the need for an evidentiary hearing

with more than speculative and inconcrete claims of need), cert.

denied, 565 U.S. 1120 (2012); Dickson v. Wainwright, 683 F.2d 348,

351 (11th Cir. 1982) (same).

      If the allegations are contradicted by the record, patently

frivolous, or based upon unsupported generalizations, the court is

not required to conduct an evidentiary hearing.            Martin, 2020 WL

543343, at *5 (quotation and citation omitted).          In this case, the

pertinent facts are fully developed in this record or the record

otherwise    precludes    habeas    relief;   therefore,   the   Court     can




                                      2
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 3 of 22 PageID 1233



"adequately assess [Petitioner's] claim[s] without further factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003), cert. denied, 541 U.S. 1034 (2004).

      Petitioner has not met his burden as the record refutes the

asserted factual allegations or otherwise precludes habeas relief.

Therefore,    the Court finds Petitioner is not entitled to an

evidentiary hearing.           Schriro v. Landrigan, 550 U.S. 465, 474

(2007).

                                 III.    PETITION

      Petitioner presents five grounds for habeas relief: (1) the

ineffective      assistance     of   counsel   for   failure   to    adequately

investigate and/or present a defense and/or otherwise subject the

state’s     case     to   meaningful      adversarial     testing;    (2)     the

ineffective assistance of counsel for failure to argue and/or

object to the convictions and sentences for aggravated assault and

kidnapping as being in violation of double jeopardy; (3) the

ineffective      assistance     of   counsel   for   failure   to     move    for

judgment    of     acquittal    and/or   for   directed    verdict    based   on

inadequate evidence to support the conviction for kidnapping; (4)

the trial court erred by failing to grant Petitioner’s motion for

mistrial based upon cumulative error; and (5) the ineffective

assistance of counsel for denying Petitioner his right to testify.

Petition at 4, 9, 11, 15, 19.

                                         3
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 4 of 22 PageID 1234



                             IV.    HABEAS REVIEW

         In this case, Petitioner claims he is detained “in violation

of the Constitution or laws or treaties of the United States.”               28

U.S.C.    §   2241(c)(3).     The    Antiterrorism    and   Effective    Death

Penalty Act (AEDPA) governs a state prisoner's federal petition

for habeas corpus and “prescribes a deferential framework for

evaluating issues previously decided in state court[,]” Sealey v.

Warden, Ga. Diagnostic Prison, 954 F.3d 1338, 1354 (11th Cir. 2020)

(citation omitted), limiting a federal court’s authority to award

habeas relief.       See 28 U.S.C. § 2254; Shoop v. Hill, 139 S. Ct.

504, 506 (2019) (per curiam) (recognizing AEDPA imposes “important

limitations     on   the   power    of   federal   courts   to   overturn   the

judgments of state courts in criminal cases").                   Recently, the

Eleventh Circuit opined:

              [federal courts] are prohibited from granting
              a state prisoner’s habeas corpus petition
              unless the relevant state court decision on
              the merits of the petitioner’s claim ‘was
              contrary to, or involved an unreasonable
              application of, clearly established Federal
              law, as determined by the Supreme Court of the
              United States,’ or (2) ‘was based on an
              unreasonable determination of the facts in
              light of the evidence presented in the State
              court proceeding.’

James v. Warden, Holman Correctional Facility, 957 F.3d 1184, 1190

(11th Cir. 2020) (quoting 28 U.S.C. § 2254(d)(1)-(2)).



                                         4
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 5 of 22 PageID 1235



      The Eleventh Circuit explained the analysis which must take

place pursuant to AEDPA:

                   A decision is “contrary to” clearly
              established federal law if the state court
              applied a rule that contradicts governing
              Supreme Court precedent, or if it reached a
              different conclusion than the Supreme Court
              did   in   a    case   involving   materially
              indistinguishable facts. Williams v. Taylor,
              529 U.S. 362, 412-13, 120 S. Ct. 1495, 146
              L.Ed.2d 389 (2000). A state court decision
              involves an “unreasonable application” of
              clearly established federal law if the court
              identifies the correct legal principle but
              applies it unreasonably to the facts before
              it. Id. “The question under AEDPA is not
              whether a federal court believes the state
              court’s determination was incorrect but
              whether that determination was unreasonable –
              a substantially higher threshold.”    Schriro
              v. Landrigan, 550 U.S. 465, 127 S. Ct. 1933,
              167 L.Ed.2d 836 (2007).


James, 957 F.3d at 1190-91.

      A state court's finding of fact, whether a state trial court

or appellate court, is entitled to a presumption of correctness

under    28   U.S.C.   §   2254(e)(1).     “The   state   court’s   factual

determinations are presumed correct, absent clear and convincing

evidence to the contrary.”        Sealey, 954 F.3d at 1354 (quoting 28

U.S.C. § 2254(e)(1)).       This presumption of correctness, however,

applies only to findings of fact, not mixed determinations of law

and fact.     Brannan v. GDCP Warden, 541 F. App'x 901, 903-904 (11th

Cir. 2013) (per curiam) (recognizing the distinction between a


                                      5
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 6 of 22 PageID 1236



pure question of fact from a mixed question of law and fact), cert.

denied, 573 U.S. 906 (2014).        Furthermore, the second prong of §

2254(d), requires this Court to “accord the state trial court

[determination of the facts] substantial deference.”               Dallas v.

Warden, 964 F.3d 1285, 1302 (11th Cir. 2020) (quoting Brumfield v.

Cain, 576 U.S. 305, 314 (2015)).               Thus, this Court may not

supersede a trial court’s determination simply because reasonable

minds may disagree about the finding.          Id. (quotation and citation

omitted).

      Finally,    where   there   has   been    one   reasoned   state   court

judgment rejecting a federal claim followed by an unexplained order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                  Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

                    V.    INEFFECTIVE ASSISTANCE OF COUNSEL

      Petitioner’s claims of ineffective assistance of counsel “are

governed by the familiar two-part Strickland[v. Washington, 466

U.S. 668 (1984)] standard.”        Knight v. Fla. Dep’t of Corr., 958

F.3d 1035, 1038 (11th Cir. 2020).              In order for Petitioner to

prevail on a claim of ineffective assistance of trial counsel, he


                                        6
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 7 of 22 PageID 1237



must satisfy the two-pronged Strickland test, requiring that he

show both deficient performance (counsel's representation fell

below    an    objective    standard   of   reasonableness)    and   prejudice

(there    is    a   reasonable    probability    that,   but   for   counsel's

unprofessional errors, the result of the proceeding would have

been different).           Id. (quotation and citation omitted).           See

Brewster v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019)

(reviewing court may begin with either component).

                                 VI.   GROUND ONE

               GROUND ONE: the ineffective assistance of
               counsel for failure to adequately investigate
               and/or present a defense and/or otherwise
               subject the state’s case to meaningful
               adversarial testing.

      In a nutshell, Petitioner complains that “counsel made no

pre-trial motions to dismiss and/or suppress; failed to discuss

any possible trial tactics or strategies with Harris; made no

opening statements at trial; made no motions for judgment of

acquittal; and relied only on the State’s version of events.”

Petition at 5.       Upon review of the state court record, Petitioner

exhausted this claim of ineffective assistance of counsel by

raising it in his Rule 3.850 motion.            Ex. I-1 at 5-13.     The trial

court, referencing the Strickland standard, Ex. I-1 at 60, noted

this ground “presents factual issues relating to trial counsel’s

strategy” and determined Petitioner was entitled to an evidentiary


                                        7
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 8 of 22 PageID 1238



hearing.    Id. at 61.       The court conducted an evidentiary hearing.

Ex. I-2.    At the conclusion of the hearing, the court, ore tenus,

announced its ruling that it was going to deny post-conviction

relief as to this claim.         Id. at 64.    Finding counsel provided “a

generous and excellent defense,” the court concluded that counsel

did not deviate from professional standards nor was he ineffective.

Id.    Noting that “every inconsistency” was brought to the jury’s

attention,    the    court    said   counsel   gave    Petitioner   “a   great

defense.”    Id.

      The   court    explained    there    were   no   suppressible   issues;

therefore, as there was not “a grantable motion of suppression[,]”

counsel did not have a good faith basis to go forward with a motion

to suppress.        Id. at 64-65.       The court further found it was

Petitioner’s decision not to testify,2 “[a]nd if the question is




2 This claim, although not raised in the Rule 3.850 motion, was
presented at the evidentiary hearing, vetted and addressed by the
trial court. The trial court found “a full colloquy as to whether
or not [Petitioner] was going to testify” took place. Ex. I-2 at
65. Upon a thorough review of the trial record, there is clear
and convincing evidence that such a colloquy did not take place.
After the trial on the counts for aggravated battery, aggravated
assault, and kidnapping, the trial court did address other counts
(possession of a firearm by a convicted felon, two counts of child
abuse, and failure to register as a sexual offender) and iterated
Petitioner’s rights, including the right to remain silent. (Ex.
B at 232-33, Ex. C at 20-21). There was, however, evidentiary
support for the trial court’s finding that it was Petitioner’s
ultimate decision not to testify at trial based on counsel’s sound
advice.

                                       8
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 9 of 22 PageID 1239



that his attorney advised him not to, with six, seven felonies, …,

“that advice was good advice[.]”           Id. at 65.    The court found the

decision not to give an opening statement was a strategic one, and

“a good strategy in a case like this” where counsel did not want

to be locked-in.      Id.    Further, the court found, based on a review

of the record, the state satisfied “every single element[;]”

therefore, the trial court could not have granted a motion for

judgment of acquittal, and it would have been a pointless and

meritless    motion   had    counsel   presented   one.       Id.   at   65-66.

Finally, the court found there was adequate cross-examination of

the victim.     Id. at 66.    Concluding there was no deficiency in the

level of professional services provided by counsel, the court found

Petitioner was not prejudiced “in any way.”             Id.

      In its written order, the court reiterated its findings and

found defense counsel’s testimony “to be reliable and credible.”

Ex. I-1 at 128.        Since the state court made this credibility

determination     after     conducting     an   evidentiary     hearing    and

observing counsel’s testimony, which “is the province and function

of the state courts,” this Court will not re-address the state

court’s determination as this Court has no license to do so.

Knight, 958 F.3d at 1044 (citing Consalvo v. Sec’y for Dep’t of

Corr., 664 F.3d 842, 845 (11th Cir. 2011)).              Indeed, this Court

must defer to the state court’s findings of fact, 28 U.S.C. § 2254


                                       9
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 10 of 22 PageID 1240



 (e)(1),     including      applying      deference    to    the    trial   court’s

 credibility determination that resolves conflicting testimony.

 Baldwin v. Johnson, 152 F.3d 1304, 1316 (11th Cir. 1998), cert.

 denied, 526 U.S. 1047 (1999).

        Of note, the trial court also found defense counsel “has

 extensive experience as a public defender.”3                Ex. I-1 at 128.       It

 is quite significant that Petitioner had the benefit of experienced

 counsel:      “when     courts     are    examining   the   performance     of    an

 experienced trial counsel, the presumption that his conduct was

 reasonable is even stronger.”               Cummings v. Sec’y for Dep’t of

 Corr., 588 F.3d 1331, 1364 (11th Cir. 2009) (quoting Chandler v.

 United States, 218 F.3d 1305, 1316 (11th Cir. 2000)), cert. denied,

 562 U.S. 872 (2010).         Here, defense counsel said his trial strategy

 was to attack the credibility of the victim.                Ex. I-2 at 53.       The

 trial court recognized this was counsel’s strategy, found counsel

 ably   performed,      and    found      neither   deficient      performance    nor

 prejudice.        Ex. I-1 at 129.

        As   the    state   court   reasonably      determined      the   facts   and

 reasonably applied federal law to those facts in rejecting the




 3 The record shows the trial court appointed the Office of Criminal
 Conflict and Civil Regional Counsel for the Fifth District. Ex.
 A.   Thereafter, Brett C. Kocijan, Assistant Regional Conflict
 Counsel, represented Petitioner.


                                            10
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 11 of 22 PageID 1241



 claim of ineffective assistance of counsel,4 Petitioner is not

 entitled to habeas relief.        The Fifth District Court of Appeal

 (5th DCA) per curiam affirmed the decision of the trial court.

 Ex. M.    The state court’s ruling denying relief is entitled to

 AEDPA deference as its decision is not inconsistent with United

 States Supreme Court precedent, and the adjudication of this claim

 is not contrary to or an unreasonable application of United States

 Supreme Court law or based on an unreasonable determination of the

 facts.    Petitioner is not entitled to relief on his claim of

 ineffective assistance of counsel raised in ground one of the

 Petition.



 4 There is one exception: the trial court’s finding of fact that
 it performed a colloquy prior to Petitioner electing not to take
 the stand. The record demonstrates that particular finding is in
 error as the colloquy did not take place.      However, the trial
 court’s mistaken belief and finding that the colloquy took place
 is not dispositive.      At the evidentiary hearing, Petitioner
 testified he had a criminal record and his counsel advised him not
 to testify. Ex. I-2 at 12, 26. Mr. Kocijan testified he advised
 against Petitioner testifying because of Petitioner’s criminal
 history, although he told Petitioner to prepare to take the stand.
 Id. at 52. Mr. Kocijan testified he gave Petitioner his opinion
 and Petitioner decided not to take the stand.       Id. at 52-53.
 Importantly, the trial court found counsel’s advice, advising
 Petitioner not to take the stand, with six to seven felonies, was
 great advice in a “he said she said case.” Id. at 65. Mr. Kocijan
 also testified that he did not think it was in Petitioner’s best
 interest to go to trial, id. at 53, but this expressed opinion did
 not deter Petitioner from making the decision to go to trial. The
 court found more credible counsel’s testimony that Petitioner
 decided not to take the stand based on counsel’s “competent advice
 . . . due to Defendant’s six or seven felony convictions.” Ex.
 I-1 at 129.

                                      11
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 12 of 22 PageID 1242



                                  VII.    GROUND TWO

             GROUND TWO:    the ineffective assistance of
             counsel for failure to argue and/or object to
             the convictions and sentences for aggravated
             assault and kidnapping as being in violation
             of double jeopardy.

       Petitioner exhausted this claim of ineffective assistance of

 trial counsel in ground three of his postconviction motion.              Ex.

 I-1   at   16-19.      After   recognizing   the   Strickland   two-pronged

 standard of review, id. at 60, the trial court summarily rejected

 this claim.    Id. at 61-62.      The court held:

                  In Wilkens the Fifth District Court of
             Appeal held the Defendant’s rights against
             double jeopardy were not violated by his
             conviction on counts of kidnapping and
             aggravated assault, which were separate
             offenses, each requiring proof of an element
             that the other did not. Wilkins v. State, 543
             So. 2d 800 (Fla. 5th DCA 1989). Similarly,
             in this cause, the kidnapping and aggravated
             assault offenses each contain different
             elements, and both offenses were established
             by sufficient and separate proofs at trial.

 Ex. I-1 at 62.

       The record shows the trial court charged the jury:

                  To prove the crime of aggravated assault,
             the State must prove the following four
             elements beyond a reasonable doubt:

                     The first three elements define assault.

                  1.   Mr.   Harris    intentionally    and
             unlawfully threatened either by word or act to
             do violence to Miss Powell.



                                         12
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 13 of 22 PageID 1243



                  2.   At the time Mr. Harris appeared to
             have the ability to carry out that threat.

                  3.   The act of Mr. Harris created in the
             mind of Miss Powell a well-founded fear that
             the violence was about to take place.

                  4.    The assault was made with a deadly
             weapon.

 Ex. B at 207.     The court then defined “deadly weapon.”        Id.

       The court also instructed:

                  To prove the crime of kidnapping, the
             State must prove the following three elements
             beyond a reasonable doubt:

                  1.   Mr. Harris forcibly or by threat
             confined or imprisoned Miss Powell against her
             will.

                  2.   Mr. Harris had no lawful authority
             to do so.

                  3.   Mr. Harris acted with intent to
             inflict bodily harm upon or to terrorize the
             victim or another person.

 Id. at 209.

       The Double Jeopardy Clause “provides that no person shall ‘be

 subject for the same offense to be twice put in jeopardy of life

 or limb.’     U.S. Const., Amdt. 5.”       United States v. Dixon, 509

 U.S. 688, 695-96 (1993).        The Clause protects against a second

 prosecution for the same offense after acquittal, against a second

 prosecution for the same offense after conviction, and it protects

 against multiple punishments for the same offense.              Garrett v.



                                      13
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 14 of 22 PageID 1244



 United States, 471 U.S. 773, 777-78 (1985); Brown v. Ohio, 432

 U.S. 161 (1977) (same).

       Of import, in Wilkins, the 5th DCA found that “kidnapping and

 aggravated assault are separate offenses, each requiring proof of

 an element that the other does not.”            Wilkins, 543 So. 2d at 801.

 Upon review, Petitioner was not prosecuted for the same offense

 after   acquittal,    or   prosecuted     for    the   same   offense   after

 conviction, and he was not given multiple punishments for the same

 offenses, as both offenses were established by sufficient and

 separate proofs at trial.      Therefore, there was no double jeopardy

 violation.

       The trial court properly utilized the Strickland two-pronged

 standard when addressing the claim of ineffective assistance of

 trial counsel.     The court concluded counsel was not ineffective

 for failing to make a non-meritorious objection or argument based

 on double jeopardy grounds.5       Ex. I-1 at 61-62, 64.        The 5th DCA

 affirmed.    Ex. M.



 5 The state, in its Response to Defendant’s Motion for Post-
 Conviction Relief, argued the holding in James v. State, 386 So.
 2d 890 (Fla. 1st DCA 1980) (per curiam) is distinguishable, noting
 the proof at trial was different from that in James (proof at trial
 shows James confined the victim by threatening the victim with a
 loaded shotgun, and aggravated assault constitutes a permissive
 lesser-included offense of kidnapping with a firearm where the
 information charging kidnapping contains all of the essential
 elements of aggravated assault). Ex. I-1 at 47-48. In James, 386
 So. 2d at 891, both charges rested on identical elements of proof

                                      14
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 15 of 22 PageID 1245



        In conclusion, the trial court rejected Petitioner’s claim of

 ineffective assistance of counsel for failure to argue and/or

 object to the conviction and sentence for aggravated assault and

 kidnapping on double jeopardy grounds.         The record shows the 5th

 DCA affirmed.    Under Wilson, this Court assumes the 5th DCA adopted

 the reasoning of the trial court.          There has been no attempt to

 rebut this presumption.      After due consideration, the Court finds

 that state court did not unreasonably apply clearly established

 federal law, as determined by the United States Supreme Court.

 Consequently, AEDPA deference is warranted.              Thus, the Court

 concludes that the state court’s adjudication of this claim is not

 contrary to or an unreasonable application of federal law or based

 on an unreasonable determination of the facts.          Ground two is due

 to be denied as Petitioner is not entitled to habeas relief based

 on his claim of ineffective assistance of counsel raised in ground

 two.

                               VIII.    GROUND THREE

             GROUND THREE: the ineffective assistance of
             counsel for failure to move for judgment of
             acquittal and/or for directed verdict based on


 for conviction. See Ortiz-Medina v. State, 126 So. 3d 1183 (4th
 DCA 2012) (per curiam) (proof for conviction required identical
 elements of proof). In Petitioner’s case, the state courts found
 otherwise, rejecting Petitioner’s argument that the proof was
 identical for these two counts and denying Petitioner’s claim of
 ineffective assistance of counsel for failure to raise a double
 jeopardy claim.

                                       15
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 16 of 22 PageID 1246



             inadequate evidence to support the conviction
             for kidnapping.

       Petitioner exhausted this claim of ineffective assistance of

 counsel by raising it in ground five of his Rule 3.850 motion.

 Ex. I-1 at 27-31.     The 5th DCA affirmed per curiam.        Ex. M.

       As noted previously, the trial court utilized the two-pronged

 Strickland test when addressing Petitioner’s claims of ineffective

 assistance of counsel.      Of import, the trial court found the record

 demonstrated that Petitioner’s actions “went well beyond ‘merely

 restraining’ the victim in this case.”         Ex. I-1 at 63.    The court

 recognized that the victim testified to a very long ordeal, which

 continued through the night and ended the next day.               Id.   The

 court found this was not a case appropriate for a motion for a

 judgment of acquittal.      Id. at 64.

       The decision not to move for a judgment of acquittal and/or

 a directed verdict was        not so patently unreasonable that no

 competent attorney would have made that decision.             Furthermore,

 the representation by defense counsel was not so filled with

 serious errors that defense counsel was not functioning as counsel

 guaranteed by the Sixth Amendment.

       The Court is not convinced defense counsel’s performance fell

 below an objective standard of reasonableness.          Indeed, counsel’s

 actions were well within the scope of permissible performance.



                                      16
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 17 of 22 PageID 1247



 The standard is reasonable performance, not perfection.          Brewster,

 913 F.3d at 1056 (citation omitted).        In addition, Petitioner has

 failed to show resulting prejudice, the second prong of the

 Strickland standard.      There is no reasonable probability that the

 outcome of the case would have been different if trial counsel had

 taken the action suggested by Petitioner of moving for judgment of

 acquittal and/or directed verdict on the kidnapping count.

       The state court’s determination is consistent with federal

 precedent.     The Court concludes AEDPA deference is warranted.

 Thus, the Court finds the state court’s adjudication of this claim

 is not contrary to or an unreasonable application of Strickland or

 based on an unreasonable determination of the facts.              As such,

 this claim is due to be denied.

                                 IX.   GROUND FOUR

             GROUND FOUR: the trial court erred by failing
             to grant Petitioner’s motion for mistrial
             based upon cumulative error.

       Petitioner exhausted this claim of trial court error by

 raising it on direct appeal.          Ex. D.    The 5th DCA per curiam

 affirmed.    Ex. G.   The mandate issued on March 7, 2014.         Ex. H.

       The record shows two instances during the trial in which trial

 counsel objected and moved for mistrial based on statements made

 by the victim, Lakisha Powell.        When Ms. Powell was on the stand,

 she testified that Petitioner said, “[y]ou’re going to have me


                                       17
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 18 of 22 PageID 1248



 locked up, and this is a PBL.       He kept saying PBL.”6 Ex. B at 48.

 Defense counsel objected and moved for a mistrial.            Id. at 48-49.

 The trial court denied the motion for mistrial.             Id. at 50.   The

 trial court admonished the witness not to mention anything about

 Petitioner being in trouble before or having been convicted of any

 crimes or having committed any crimes, unless the court gives Ms.

 Powell permission to do so.       Id.

        Later in her testimony, Ms. Powell mentioned that Brandon,

 her sister’s boyfriend, had been incarcerated with Petitioner.

 Id. at 62.    Again, defense counsel objected.        Id.    He renewed his

 motion for mistrial, asserting this was substantially prejudicial

 to the defendant.      Id.    The court denied the motion but offered

 to give a curative instruction.           Id. at 64.        Defense counsel

 rejected the offer of a curative instruction.         Id.    The court once

 again admonished the witness to be careful and not speak of the

 defendant being in trouble before.        Id.

        Petitioner raised the claim of trial court error on direct

 appeal, but it is not a claim of federal constitutional dimension.

 See Response at 12-13.       Thus, Respondents ask the Court to dismiss

 the claim with prejudice.       Id. at 13.




 6   Punishable by life (PBL).

                                      18
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 19 of 22 PageID 1249



       In order to prevail, Petitioner must show he is detained “in

 violation of the Constitution or laws or treaties of the United

 States.”     28 U.S.C. § 2241(c)(3).         Only in cases of federal

 constitutional error will a federal writ of habeas corpus be

 available.    Jones v. Goodwin, 982 F.2d 464, 471 (11th Cir. 1993).

 As habeas relief does not lie for errors of state law, Petitioner

 is not entitled to relief on ground four.        There has been no breach

 of a federal constitutional mandate; therefore, this Court is bound

 by the Florida court’s interpretation of its own laws.             McCoy v.

 Newsome, 953 F.2d 1252, 1264 (11th Cir. 1992) (per curiam), cert.

 denied, 504 U.S. 944 (1992).

       Since ground four (the trial court erred in denying two

 motions for mistrial) presents an issue that is not cognizable in

 this habeas proceeding, there is no basis for federal habeas relief

 and ground four is due to be denied.          “Federal habeas relief is

 available to correct only constitutional injury.”               Gillett v.

 Crews, No. 3:12cv445/LC/CJK, 2014 WL 3720955, at *6 (N.D. Fla.

 July 28, 2014) (citing Swarthout v. Cooke, 562 U.S. 216, 219

 (2011)) (other citations omitted).         As such, ground four is due

 to be denied.

                                 X.   GROUND FIVE

             GROUND FIVE: the ineffective assistance of
             counsel for denying Petitioner his right to
             testify.


                                      19
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 20 of 22 PageID 1250




       Although Petitioner did not raise this claim in his Rule 3.850

 motion, he did present the claim at the post-conviction evidentiary

 hearing.     The trial court vetted the claim and addressed it.

 Petitioner appealed the denial of the motion but failed to address

 this claim in the appeal and reply briefs.           Since he received an

 evidentiary hearing, he was required to brief the matter.              Rule

 9.141(b)(3)(C) (Grant or Denial of Motion after an Evidentiary

 Hearing was Held on 1 or More Claims), Fla. R. App. P.             Thus, his

 claim was not sufficiently presented for review.               Marshall v.

 State, 854 So. 2d 1235, 1252 (Fla. 2003) (per curiam).             Notably,

 Rule 9.141(b)(2) (Summary Grant or Denial of All Claims Raised in

 a Motion Without Evidentiary Hearing), Fla. R. App. P., requiring

 no   briefing,    “applies    only    when   the   trial   court   holds   no

 evidentiary hearing at all.”         Cuomo v. State, 257 So. 3d 584 (Fla.

 1st DCA 2018) (footnote omitted).

       Here, Petitioner failed to fairly present the issue to the

 state’s highest court.       Picard v. Connor, 404 U.S. 270, 275 (1971).

 Therefore, Petitioner failed to invoke one complete round of the

 state’s established appellate review process by failing to include

 this ground in his appellate briefs before the 5th DCA after

 receiving an evidentiary hearing in the state court.               As such,

 ground five is procedurally defaulted.



                                       20
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 21 of 22 PageID 1251



       Petitioner has failed to show cause and prejudice or that a

 fundamental miscarriage of justice will result if the Court does

 not reach the merits of ground five.         Accordingly, the Court finds

 ground five is procedurally barred in federal habeas.

       Therefore, it is now

       ORDERED AND ADJUDGED:

       1.    The Petition for Writ of Habeas Corpus (Doc. 1) is

 DENIED.

       2.    This action is DISMISSED WITH PREJUDICE.

       3.    The Clerk shall enter judgment accordingly and close

 this case.

       4.    If Petitioner appeals the denial of his Petition for

 Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

 appealability.   7    Because    this     Court   has   determined   that   a

 certificate of appealability is not warranted, the Clerk shall




 7 This Court should issue a certificate of appealability only if a
 petitioner makes "a substantial showing of the denial of a
 constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
 substantial showing, Petitioner "must demonstrate that reasonable
 jurists would find the district court's assessment of the
 constitutional claims debatable or wrong," Tennard v. Dretke, 542
 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
 (2000)), or that "the issues presented were 'adequate to deserve
 encouragement to proceed further,'" Miller-El v. Cockrell, 537
 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
 880, 893 n.4 (1983)).    Upon due consideration, this Court will
 deny a certificate of appealability.


                                      21
Case 3:18-cv-01075-BJD-JRK Document 14 Filed 10/02/20 Page 22 of 22 PageID 1252



 terminate from the pending motions report any motion to proceed on

 appeal   as   a   pauper   that   may   be   filed   in   this   case.   Such

 termination shall serve as a denial of the motion.

       DONE AND ORDERED at Jacksonville, Florida, this 1st day of

 October, 2020.




 sa 9/25
 c:
 Major Harris, III
 Counsel of Record




                                         22
